(Por la Corte, a propuesta del
Juez Asociado Sr. ’Wolf.)
*974PoR cuanto, aparece en este caso que un litigante traspasó o ce-dió, antes de dictarse sentencia, su interés o causa de acción en el pleito a otra persona.
PoR cuanto, después de haberse dictado sentencia definitiva, pero antes de que se ejecutara la misma, la persona a cuyo favor se hizo la cesión solicitó de la corte recurrida que se le sustituyera como parte demandante en el pleito, a lo que accedió la corte.
Por cuanto, después de hecha la cesión, y con anterioridad a la moción de sustitución, una tercera persona embargó los derechos del demandante original en el pleito.
Por cuanto, aun en el supuesto de que el artículo 72 del Código de Enjuiciamiento Civil no dé a una corte amplias facultades para permitir intervenciones, sin embargo, lo que realmente hubo en este caso fué una subrogación.
Por cuanto, el cedente de una causa de acción no es general-mente la persona llamada a tratar de proteger las reclamaciones o intereses de terceros, sino que, salvo en casos excepcionales, es a la parte perjudicada a quien incumbe defender sus supuestos derechos.
Por cuanto, en este caso no vemos que se haya causado un ver-dadero perjuicio al peticionario y las cuestiones suscitadas no son, ni aun discrecionalmente, del todo apropiadas para ser resueltas en un recurso de certiorari.
Por tanto, debe anularse, como por la presente se anula, el auto expedido en este caso.